Judgment affirmed. Appeal from order denying a new trial on the ground of newly discovered evidence dismissed, since such an order in a noncapital case is not reviewable by this court (People v. Luciano, 275 N. Y. 547). This is without prejudice to a new motion by defendant, if he be so advised, by way of coram nobis, to make the same contentions as in his previous motion for a new trial, as to the merits or effect of which contentions this court takes no position at this time. No opinion.
Concur: Loughran, Ch. J., Lewis, Conway, Desmond, Dye, Fuld and Froessel, JJ.